NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0156n.06

                                         No. 13-3572
                                                                                    FILED
                                                                              Feb 26, 2014
                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk


PAULA TOWNSEND,                                   )
                                                  )
       Petitioner,                                )
                                                  )      ON PETITION FOR REVIEW
v.                                                )      FROM THE UNITED STATES
                                                  )      BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,            )      APPEALS
                                                  )
       Respondent.                                )


       BEFORE: MERRITT, SUTTON, and GRIFFIN, Circuit Judges.


       PER CURIAM.        Paula Townsend petitions for review of an order of the Board of

Immigration Appeals (BIA) that affirmed an immigration judge’s (IJ) denial of her application

for asylum, withholding of removal, and relief under the Convention Against Torture (CAT).

       Townsend is a native and citizen of Mexico. She most recently entered the United States

in September 2003. In 2010, Townsend filed an application for asylum, withholding of removal,

and relief under the CAT, alleging that she would be persecuted and tortured if removed to

Mexico. The IJ denied the application, concluding that the asylum application was untimely,

Townsend’s testimony was not credible, and she failed to establish entitlement to relief on the

merits. The BIA affirmed the IJ’s decision.

       On appeal, Townsend raises several arguments: (1) the BIA erred by failing to excuse

the untimeliness of her asylum application based on her lack of formal education and functional

problems and the changed country conditions in Mexico; (2) the BIA erred by finding that her
No. 13-3572
Townsend v. Holder

testimony was not credible; and (3) the BIA erred by concluding that she failed to establish

entitlement to relief on the merits. Where, as here, the BIA does not summarily affirm or adopt

the IJ’s reasoning and provides an explanation for its decision, we review the BIA’s decision as

the final agency determination. Ilic-Lee v. Mukasey, 507 F.3d 1044, 1047 (6th Cir. 2007). We

review legal conclusions de novo and factual findings and credibility determinations for

substantial evidence. Khozhaynova v. Holder, 641 F.3d 187, 191 (6th Cir. 2011). Under the

substantial evidence standard, administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the contrary. Id.

       We lack jurisdiction to review Townsend’s argument that changed or extraordinary

circumstances should excuse the untimeliness of her asylum application because her argument

presents a predominantly factual question rather than a constitutional issue or matter of statutory

interpretation. See id. at 191-92. In addition, a reasonable adjudicator would not be compelled

to conclude that Townsend’s testimony was credible. As noted by the BIA, Townsend testified

about an attempted sexual assault that was not included in her asylum application and there were

significant discrepancies between Townsend’s testimony and other evidence in the record

concerning the details of an alleged robbery and sexual assault and whether Townsend’s mother

was aware that her aunt was physically abusing her. Finally, given the adverse credibility

finding and the lack of other evidence supporting Townsend’s claims for relief, substantial

evidence supported the BIA’s determination that she failed to establish entitlement to

withholding of removal and relief under the CAT. See Cruz-Samayoa v. Holder, 607 F.3d 1145,

1151 (6th Cir. 2010).

       Accordingly, we dismiss in part and deny in part the petition for review.




                                               -2-